      Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
FAZE CLAN INC.                     :
                                   :
     Plaintiff,                    :
                                   :               19-cv-7200(JSR)
          -v-                      :
                                   :               OPINION AND ORDER
TURNER TENNEY                      :
                                   :
     Defendant.                    :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    Now before the Court are the parties’ cross-motions for

summary judgment in this action for breach of contract and

ancillary claims sounding in tortious interference and quasi-

contract. For the following reasons, plaintiff FaZe Clan’s

motion is granted in part and denied in part. Defendant Tenney’s

motions are denied in their entirety.

                               BACKGROUND

    Defendant Turner Tenney, aka “TFue,” is a social media

celebrity and professional player of the video game Fortnite.

See Compl. ¶¶ 1-10, ECF No. 1 (Aug. 1, 2019). Plaintiff FaZe

Clan, in the words of one of its officers, is an “esports and

entertainment organization that competes in video game

tournaments and creates social media content.” Anderson Decl. ¶

2, ECF No. 47-3 (Mar. 5, 2020). FaZe Clan enters into contracts

with “gamers” such as Tenney and “invest[s] in and support[s]”

their careers, working to boost their profiles. Id. ¶ 4.


                                    1
      Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 2 of 29



    In April 2018, Tenney signed such a contract, the “Gamer

Agreement,” with FaZe Clan. Gamer Agreement, ECF No. 51-1 (Mar.

6, 2020). That contract is the subject of this dispute. The

Gamer Agreement, in very brief summary, obligated Tenney to

“play[] on FaZe Clan’s team, participat[e] in training

activities, and participat[e] in various promotional, marketing

and social media activities,” all in exchange for FaZe Clan’s

obligation to provide him with “(1) a monthly fee, (2) a share

of income from cash prizes won at esports tournaments, and (3) a

share of revenue from certain merchandise, apparel, brand deals,

and other activities,” plus training and other support for his

career. FaZe Clan’s Statement Pursuant to Local Rule 56.1 ¶¶ 3-

4, ECF No. 47-1 (Mar. 5, 2020) (hereinafter “FaZe Clan’s 56.1

Statement”).

    About a year after FaZe Clan and Tenney entered into the

Gamer Agreement, the relationship between them soured. In May

2019, Tenney revealed to the public, via his social media

channels, that he wanted to end his affiliation with FaZe Clan

and start a rival esports organization. See, e.g., Ex. I to

Caixeiro Decl., ECF No. 47-4 (Mar. 5, 2020) (containing a screen

shot of a YouTube video posted by Tenney, with the description

written by Tenney declaring “I want to make it very clear that I

tried multiple times for multiple months to get out of this

contract. This is what had to be done.”).


                                    2
      Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 3 of 29



     This public split gave rise to three lawsuits that comprise

the current dispute. In May 2019, around the time of Tenney’s

social media comments described above, Tenney filed two lawsuits

against FaZe Clan in California state tribunals, seeking to have

the Gamer Agreement declared void ab initio.1 First, Tenney filed

an action before the California Labor Commissioner (“CLC”),

arguing that the Gamer Agreement was void under California’s

Talent Agency Act (“TAA”), Cal. Lab. Code. § 1700.4 et seq.,

because, he alleged, FaZe Clan was operating as an unlicensed

talent agency. See Petition to Determine Controversy, Ex. D to

Caixeiro Decl. That same month, Tenney filed a second action in

California Superior Court, arguing that the Gamer Agreement was

void ab initio on other state law grounds, including

California’s prohibition of many agreements not to compete under

Cal. Bus. & Prof. Code § 16600 et seq. See Petition to Determine

Controversy, Ex. E to Caixeiro Decl.

     In August 2019, FaZe Clan initiated the instant suit

against Tenney in this Court, asserting four causes of action

for breach of the Gamer Agreement, Compl. ¶¶ 37-53, and five


1 The relevance of California as a forum is that FaZe Clan has
its principal place of business in Los Angeles. Compl. ¶ 2. The
parties also entered into the Gamer Agreement in that state, and
Tenney lived in Los Angeles, at least intermittently, for
several months in late 2018 while he was affiliated with FaZe
Clan. Tenney’s Decl. in Oppo. to FaZe Clan’s Mot. for Forum Non
Conveniens, Ex. F to Caixeiro Decl. ¶¶ 2-15.



                                    3
      Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 4 of 29



related tort and quasi-contract claims.2 For its choice of the

New York forum, FaZe Clan relied on a provision of the Gamer

Agreement that required “[t]he Parties [to] submit exclusively

to the state or federal courts located in New York, NY for any

claim hereunder.” Gamer Agreement, Introduction: Miscellaneous.

As a result of this forum selection clause, FaZe Clan was able

to successfully move the California Superior Court to stay that

action and allow the parties’ claims and defenses to be

litigated as part of the instant action.3 Caixeiro Decl. ¶ 8.


2 Compl. ¶¶ 54-60 (Count Five: Misappropriation of Trade
Secrets); id. ¶¶ 61-67 (Count Six: Intentional Interference with
Contract); id. ¶¶ 68-73 (Count Seven: Tortious Interference with
Prospective Business Advantage); id. ¶¶ 74-78 (Count Eight:
Commercial Disparagement); id. ¶¶ 79-84 (Count Nine: Unjust
Enrichment).
3 As per California procedure, FaZe Clan’s motion to the
California Superior Court was styled as a motion to transfer for
forum non conveniens. Caixeiro Decl. ¶ 8. Tenney opposed that
motion on the ground that the forum selection clause was
unenforceable because the Gamer Agreement was void in its
entirety. Ex. F to Caixeiro Decl. But the California court
agreed with FaZe Clan, holding that the forum selection clause
was enforceable as a matter of California law, provided that
FaZe Clan would stipulate that California law would provide the
substantive rule of decision in the foreign forum for any of
Tenney’s non-waivable state statutory rights, including his
claim under Cal. Bus. & Prof. Code § 16600 et seq. See Opinion
of California Superior Court, Ex. G to Caixeiro Decl. at 4-6.
FaZe Clan then did so stipulate. Stipulation, Id. at Ex. 2.

The parties then raised similar arguments in October 2019,
shortly after FaZe Clan filed the instant lawsuit, when Tenney
moved this Court to stay or dismiss this action in favor of the
California proceedings under the abstention doctrine in Colorado
River Water Conservation District v. United States, 424 U.S. 800
(1976). FaZe Clan opposed this motion on the ground that the

                                    4
         Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 5 of 29



    Unlike all the other claims and defenses, however, Tenney’s

TAA claim is not yet properly before this Court. Under

California law, the CLC has exclusive and non-waivable original

jurisdiction to adjudicate claims arising under the TAA. See

Cal. Lab. Code § 1700.44(a) (“In cases of controversy arising

under this chapter, the parties involved shall refer the matters

in dispute to the Labor Commissioner . . . .”). That claim,

accordingly, remains pending before the California tribunal; but

all other issues are now ripe for summary adjudication by this

Court.

    The parties now move for summary judgment on various claims

and defenses. Because these motions primarily involve questions

of fact, the Court must grant summary judgment to the moving

party on only those issues where the party “shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Applying this standard, the Court grants FaZe Clan’s motions for

summary judgment only with respect to Tenney’s personal



mandatory forum selection clause should control, notwithstanding
the fact that Tenney filed his actions in California before FaZe
Clan filed the instant action in New York. After due
consideration of these arguments, the Court denied Tenney’s
motion, declining to reach the question of whether the forum
selection clause was enforceable, but rather holding that the
facts presented did not meet the very high standard for Colorado
River abstention. See Opinion and Order, ECF No. 27 (Nov. 6,
2019).


                                       5
          Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 6 of 29



jurisdiction and otherwise denies them. Further, the Court

denies Tenney’s motions for summary judgment in their entirety.

                          PLAINTIFF FAZE CLAN’S MOTIONS

         Plaintiff FaZe Clan moves for partial summary judgment in

its favor. First, FaZe Clan moves the Court to enter judgment

denying three of Tenney’s affirmative defenses. Then, FaZe Clan

moves for summary judgment in its favor on one of its breach of

contract claims.      4   For the following reasons, these motions are

granted in part and denied in part.

    I.     Tenney’s Personal Jurisdiction Defense

         FaZe Clan first moves the Court to enter summary judgment

denying Tenney’s first affirmative defense, which argues that

this Court lacks personal jurisdiction over him. Tenney’s

Amended Answer at 9, ECF No. 32 (Dec. 13, 2019). This motion is

granted.

         The sole basis for this Court’s personal jurisdiction over

Tenney is the Gamer Agreement; but that agreement not only

contains a mandatory forum selection clause in favor of New

York, but also, as part of that clause, provides that “each

Party consents to the jurisdiction” of the state and federal

courts there. Gamer Agreement, Introduction: Miscellaneous. FaZe



4 A March 20, 2020 stipulation between the parties rendered moot
some additional summary judgment motions, not discussed herein.
ECF No. 64.


                                        6
      Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 7 of 29



Clan appears to concede that Tenney, who is a resident of

Florida, would not otherwise be subject to general or specific

personal jurisdiction in New York. See FaZe Clan’s 56.1

Statement ¶ 15.

     As discussed below, however, a forum selection clause

ordinarily is binding and enforceable. Tenney’s personal

jurisdiction defense, therefore, is that the entire Gamer

Agreement, including the forum selection clause, is void. The

Court rejects this argument. As an initial matter, with certain

exceptions noted below but not relevant here, New York law

governs the interpretation and enforcement of the Gamer

Agreement, see Gamer Agreement, Introduction: Miscellaneous. New

York follows the federal rule from M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 10 (1972) that “such clauses are prima

facie valid and should be enforced unless enforcement is shown

by the resisting party to be ‘unreasonable’ under the

circumstances.” See Brooke Grp. Ltd. v. JCH Syndicate 488, 87

N.Y.2d 530, 534 (N.Y. 1996); see also Sun Forest Corp. v.

Shvili, 152 F. Supp. 2d 367, 381 & n.22 (S.D.N.Y. 2001)

(explaining that both federal and New York law apply a “strong

policy” in favor of enforcing forum selection clauses).5


5 It is worth noting that, even if California law were to apply
to this question, the California Superior Court, hearing FaZe
Clan’s motion for forum non conveniens, has already determined
that the forum selection clause is enforceable under California

                                    7
      Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 8 of 29



     The record contains no facts that would raise a triable

question as to whether the forum selection clause is

unenforceable under this standard. The only such fact even

suggested by Tenney is the bare assertion in his memorandum of

law that he was not “specifically aware of the forum selection

clause” or “focused on it at all,” Tenney’s Mem. of Law in Oppo.

to FaZe Clan’s Mot. for Partial Summary Judgment at 19, ECF No.

59 (Mar. 19, 2020). But even if true, that fact does not come

close to suggesting that the clause was unreasonable.6

     Nevertheless, Tenney argues that any grant of summary

judgment in FaZe Clan’s favor would be premature because the CLC

action, in which decision remains pending, could potentially

invalidate the entire Gamer Agreement, including the forum

selection clause. This is unpersuasive. In situations like this,

courts applying New York law have determined the enforceability

of a forum selection clause separately from the validity of any

foreign-law defenses to contract enforcement. See Sun Forest

Corp., 152 F. Supp. 2d at 378-80 (holding that the New York




law. See Opinion at 8-9, Ex. G to Caixeiro Decl. Tenney raises
no arguments that this holding was incorrect.
6 Indeed, it is difficult even to accept Tenney’s assertion that
he was not aware of the forum selection clause, as FaZe Clan has
produced an original version of the Gamer Agreement that
contains Tenney’s initials on each page of the document.
Original Gamer Agreement, Ex. A to Anderson Decl. at 4-16.


                                    8
          Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 9 of 29



court had personal jurisdiction over a defendant based on a

forum selection clause, even while the defendant argued that the

entire contract, including the forum selection clause, was

unenforceable under Ontario law). Moreover, even if the CLC

eventually rules in Tenney’s favor on the TAA claim, there is no

risk that this Court’s personal jurisdiction ruling alone would

unduly prejudice Tenney, because Tenney could simply assert the

TAA as a defense at a later stage of this action. FaZe Clan’s

motion is accordingly granted.

    II.    Tenney’s Defenses and Counterclaims Under California’s

           Talent Agency Act

      FaZe Clan next moves for summary judgment in its favor on

all of Tenney’s defenses and counterclaims arising from the TAA,

Cal. Lab. Code § 1700.4, et seq.7 This statute prohibits anyone

from “procuring, offering, promising, or attempting to procure

employment or engagements for an artist or artists,” unless they

have a license for doing so. Cal. Lab. Code. §§ 1700.4(a) &

1700.5. As explained above, the merits of Tenney’s TAA claims


7 Specifically, FaZe Clan moves for summary judgment denying:
Tenney’s first counterclaim (declaratory relief for violations
of the TAA), his second counterclaim (de novo review of the
California Labor Commissioner decision), his twenty-sixth
affirmative defense (FaZe Clan’s failure to exhaust
administrative remedies before the California Labor Commissioner
before filing this suit), and his twenty-seventh affirmative
defense (invalidity of the Gamer Agreement under the TAA). See
Tenney’s Amended Answer at 13, 20-24.



                                        9
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 10 of 29



are not properly before this Court. California law designates

the CLC as the original tribunal for all TAA claims; Tenney may

not waive his substantive and procedural rights under the TAA,

should any apply.8 See Cal. Lab. Code. § 1700.44. FaZe Clan now

moves for summary judgment, however, on the threshold ground

that all of its work on behalf of Tenney occurred outside of

California, and that there is accordingly no possibility that

the TAA will apply.

     This motion raises the question of whether the CLC’s

original jurisdiction to adjudicate the merits of any TAA claim

also extends to a question of whether the TAA applies in the

first instance. The answer is, it does. In Styne v. Stevens, 26

Cal. 4th 42, 54 (Cal. 2001), the California Supreme Court

interpreted § 1700.44(a) not only to vest the CLC with mandatory

original jurisdiction over all disputes arising under the TAA,

id. (“Disputes must be heard by the Commissioner, and all

remedies before the Commissioner must be exhausted before the

parties can proceed to the superior court.”), but also,

importantly, to vest the CLC with       “exclusive jurisdiction to

determine his jurisdiction over issues colorably arising under

the [TAA].” Id. n.6 (emphasis supplied). The TAA, therefore,

“empowers [the CLC] alone to decide, in the first instance,


8 This is, accordingly, one area in this dispute where New York
law does not provide the rule of decision.

                                   10
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 11 of 29



whether the facts do bring the case within the Act.” Id. (citing

United States v. Superior Court, 19 Cal. 2d 189, 195 (Cal.

1941)). Styne firmly resolves this question in Tenney’s favor.

    In any event, Tenney also raises a genuine dispute of

material fact as to whether FaZe Clan’s work on behalf of Tenney

occurred entirely outside of California. This Court denies FaZe

Clan’s motion on this independent ground as well.         Although it

is undisputed that Willis Wiggin, the account director who

procured sponsorship opportunities for Tenney, worked remotely

from his home in Bergen County, NJ, Wiggin Decl. ¶¶ 1, 3-4, ECF

No. 47-5 (Mar. 5, 2020), Tenney introduces evidence that Wiggin

collaborated with three Los Angeles-based FaZe Clan employees,

Richard Webb, Melissa Bowden, and Youssef Ali, on Tenney’s

account. Bowden Aff. ¶¶ 3-4, 7, ECF No. 61 (Mar. 20, 2020); Ali

Depo. Tr. at, e.g., 28:1-30:9, 46:6-21, 47:19-49:11, ECF No. 65-

1 (Mar. 20, 2020). Such activities by FaZe Clan on Tenney’s

behalf are potentially regulated by the TAA because they

occurred in California. See Siegel v. Su, No. 2:17-cv-7203

(CAS), 2018 WL 1393984, at *7 (C.D. Cal. Mar. 16, 2018)

(“[U]nlicensed personal managers with sufficient contacts in

California are subject to the Labor Commissioner’s

jurisdiction.”).

  III. Tenney’s Defenses and Counterclaims Under California’s

       Business and Professions Code


                                   11
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 12 of 29



     FaZe Clan next moves the Court for summary judgment denying

all of Tenney’s counterclaims and defenses under § 16600 et seq.

of California’s Business and Professions code.9 With certain

exceptions, these statutes void contractual agreements not to

compete. See id. § 16600 (“Except as provided in this chapter,

every contract by which anyone is restrained from engaging in a

lawful profession, trade, or business of any kind is to that

extent void.”). The Gamer Agreement contains three such

restrictions on Tenney’s right to compete with FaZe Clan, all

lasting for as long as the agreement remain in force.

Specifically, the Gamer Agreement provides, first, that Tenney

grants FaZe Clan an exclusive license to his name and likeness,

Gamer Agreement § 4(c); second, that Tenney agrees not to work

for a gaming organization other than FaZe Clan or endorse any

product not approved by FaZe Clan, id. § 5(a); and third, that

Tenney grants FaZe Clan a right to approve any third-party

request for his services, id. § 5(b). FaZe Clan’s second claim

for breach of contract asserts a violation of these provisions,

and Tenney raises § 16600 as a defense.


9 Under this heading, FaZe Clan moves for summary judgment on
Tenney’s fourth counterclaim (declaratory judgment for violation
of § 16600), Tenney’s fifth counterclaim (injunctive relief and
restitution), and Tenney’s tenth affirmative defense to Count
Two of FaZe Clan’s complaint, which alleges breach of the Gamer
Agreement for work with other organizations. See Tenney’s
Amended Answer at 10, 26-30.



                                   12
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 13 of 29



     FaZe Clan now moves for summary judgment in its favor,

which the Court denies. By their plain terms, these restrictions

fall within the ambit of § 16600.10 FaZe Clan responds that case

law has interpreted this statute not to prohibit in-term

restraints in contracts between independent contractors, but the

Court reads the relevant case law otherwise. Although California

courts have read § 16600 not to bar in-term restraints in a

contract between employer and employee, e.g., Techno Lite, Inc.

v. Emcod, LLC, 44 Cal. App. 5th 462 (Cal. Ct. App. 2020);

Angelica Textile Servs., Inc. v. Park, 220 Cal. App. 4th 495

(Cal. Ct. App. 2013), these cases are inapposite because Tenney

was not FaZe Clan’s employee. Gamer Agreement, Introduction:

Relationship of Parties (“Each Party is an independent

contractor.”). Outside that context, state and federal courts

applying California law typically hold that § 16600 does bar in-

term agreements not to compete. E.g., Kelton v. Stravinski, 138

Cal. App. 4th 941 (Cal. Ct. App. 2006) (reviewing a non-compete


10As with the TAA claims, California law provides the
substantive rule of decision here, notwithstanding the Gamer
Agreement’s choice of law provision. As described above, FaZe
Clan and Tenney stipulated to the California Superior Court that
“[t]o the extent Turner Tenney has rights under . . . Cal Bus. &
Prof. Code § 16600 et seq., California law applies to claims and
defenses asserting those rights, if those claims and defenses
are brought in New York.” Stipulation, Ex. G to Caixeiro Decl.
at Ex. 2. The Court reads this stipulation to have amended the
Gamer Agreement’s choice of law clause with respect to these
issues.



                                   13
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 14 of 29



provision in a contract between business partners). Indeed, in a

recent non-precedential decision, a panel of the Ninth Circuit

relied on Kelton to hold that § 16600 barred an in-term non-

compete provision in a contract between two independent

contractors, a filmmaker and an actor. ITN Flix, LLC v.

Hinojosa, 686 Fed. App’x 441 (9th Cir. 2017) (memorandum).

Although not binding on this Court, ITN Flix is strong

persuasive authority. It is, first, consistent with the

reasoning of Techno Lite that the exception for employer-

employee contracts relates to the unique attributes of the

employment relationship, i.e., the fact that “[d]uring the term

of employment, an employer is entitled to its employees’

undivided loyalty.” 44 Cal. App. 5th at 471 (internal quotation

marks omitted). Moreover, ITN Flix is consistent with the

general instruction of the California Supreme Court that

“section 16600 represents a strong public policy of the state

which should not be diluted by judicial fiat.” Edwards v. Arthur

Andersen LLP, 44 Cal. 4th 937, 949 (Cal. 2008).11 The Court


11In response, FaZe Clan cites cases for the proposition that
employees and independent contractors are treated similarly for
purposes of § 16600. See Guardian Life Ins. Co. of Am., Inc. v.
Andraos, No. 07-cv-5732 (SJO) (FMO), 2009 WL 10675264, at *3
(C.D. Cal. Mar. 26, 2009); Leads Club, Inc. v. Peterson, No. 05-
cv-1717 (JMA) 2005 WL 8173326, at *11 (S.D. Cal. Dec. 1, 2005).
But all of these cases are, at best, inapposite, and more likely
harmful to FaZe Clan’s argument. None stands for the proposition
that non-compete provisions lasting for the term of the contract
are permitted in agreements between independent contractors;

                                   14
           Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 15 of 29



therefore declines to read California law in FaZe Clan’s favor

on this issue.

     IV.     FaZe Clan’s Breach of Contract Claim

       Lastly, FaZe Clan moves for summary judgment in its favor

on its first cause of action against Tenney, which alleges that

Tenney breached the Gamer Agreement by failing to share a

particular source of revenue with FaZe Clan.12 Compl. ¶¶ 37-40.

       Specifically, Epic Games, the maker of Fortnite, manages a

program known as “Support-A-Creator,” through which prominent

Fortnite players, including Tenney, design certain products that

are then offered for sale within the Fortnite platform. When a




all, rather, establish that § 16600 prohibits such agreements,
both in the employer-employee and independent contractor
contexts, when they survive the term of the contract.

For that reason, the Court also denies FaZe Clan’s motion for
summary judgment with respect to Tenney’s counterclaims arising
from the single non-compete provision of the Gamer Agreement
that survives the termination of the contract, namely, FaZe
Clan’s right during the three months following the expiration of
the contract to match any offer that another Fortnite team makes
to Tenney. Gamer Agreement § 5(c). FaZe Clan’s only argument
here is that these counterclaims must be rejected because FaZe
Clan has never exercised this matching right. But insofar as
Tenney seeks only declaratory relief, he need not wait for FaZe
Clan to exercise such right, especially because, as further
detailed below, there is a genuine dispute of material fact as
to whether the Gamer Agreement is still in force.
12Tenney, in effect, cross-moves on this issue through his
argument, discussed below, that the Gamer Agreement expired
before he received any of the revenue at issue here. As the
Court explains in a subsequent section, that argument is
unpersuasive.

                                         15
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 16 of 29



Fortnite player buys products associated with a particular

creator’s code, that creator receives a small percentage of

Epic’s revenue. One such product is a “skin,” akin to an outfit

worn by a player’s likeness within the game. Tenney designed

skins that were offered for sale within Fortnite, earning him

millions of dollars of revenue over the course of 2019. Aff. of

Tenney in Oppo. ¶ 17, ECF No. 62 (Mar. 20, 2020); Tenney Depo.

Tr, Ex. A to Caixeiro Decl. at 118:24-119:5; 225:4-226:12. He

declined to share any of this revenue with FaZe Clan. Id.

    FaZe Clan now argues that this constituted breach of the

Gamer Agreement by Tenney, and FaZe Clan moves for summary

judgment in its favor. The Gamer Agreement requires Tenney to

share specific percentages of various categories of “salaries,

earnings, fees, royalties, bonuses, share of profits, and gifts,

etc. . . . generated in connection with Gamer’s Services,” Gamer

Agreement, Introduction: Compensation, including, as here

relevant, fifty percent of “In-Game Merchandise,” a term defined

only as “in-game/sticker.” Id. Through this motion, FaZe Clan

argues that the skins constitute such merchandise for the

purposes of the Gamer Agreement.

    Under New York law, the elements of a breach of contract

claim are (i) the existence of a contract; (ii) performance of

the contract by one party; (iii) breach by the other party; and

(iv) damages suffered as a result of the breach. First Investors


                                   16
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 17 of 29



Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir.1998).

The only element in dispute here is the first, that is, whether

the Gamer Agreement obligates Tenney to split this revenue with

FaZe Clan.

    “The primary objective of a court in interpreting a

contract is to give effect to the intent of the parties as

revealed by the language of their agreement.” Compagnie

Financiere de CIC et de L’Union Europeenne v. Merrill Lynch, 232

F.3d 153, 157 (2d. Cir. 2000). But because the term “in-game

merchandise” is vague, and because its definition as “in-

game/sticker” is totally unhelpful in discerning its meaning,

the Court must look to extraneous evidence of what the parties

intended.

    The Court accordingly takes note of the overwhelming

evidence, introduced by Tenney, that the parties prior to this

litigation did not intend the term “in-game merchandise” to

encompass Tenney’s sales through the Support-A-Creator Program.

First, Tenney cites deposition testimony from Richard Bengtson,

aka “FaZe Banks,” a part-owner of FaZe Clan, that “we never had

collected the [Creator] code [revenue], and up to this point in

time, we had no intention” to do so. Bengston Depo. Tr. at

232:16-233:9, ECF No. 65-2 (Mar. 20, 2020). Second, and even

more persuasively, Tenney includes in the record a link to a

YouTube video, published by FaZe Clan on May 23, 2019, in which


                                   17
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 18 of 29



a representative of the organization expressly states that the

contract between the parties does not require Tenney to split

his Support-A-Creator revenue. See FaZe Clan Video, ECF No. 65-3

(Mar. 20, 2020). Beginning at timestamp 1:25 of the video, the

speaker states, “[w]e’ve seen a little miscommunication in terms

of community understanding about ‘in-game items’ and what that

might mean and what that applied to. Let us be very on-the-

record right now: that has nothing to do with Support-A-Creator

codes. . . . Anybody who thinks that has anything to do with

dipping into the pockets of Support-A-Creator codes is sorely

wrong.” Id. At the same time, the video displays the written

message that “Tfue’s contract has nothing to do with Support-A-

Creator. Tfue was signed in April of 2018, while Epic announced

Support-A-Creator in October of 2018. In-game items refers to

the application of the FaZe logo or brand in a video game . . .

.” Id.

    This, at the very least, is sufficient to raise a genuine

factual dispute as to whether the parties intended the Gamer

Agreement to cover the revenue stream at issue. Alternatively,

the YouTube video raises a genuine dispute as to whether FaZe

Clan is equitably estopped from collecting this revenue,

particularly since the video was published as part of a public

relations offensive to protect the organization’s image in light




                                   18
          Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 19 of 29



of its dispute with Tenney. FaZe Clan’s motion for summary

judgment on this breach of contract claim is accordingly denied.

                          DEFENDANT TENNEY’S MOTIONS

          Defendant Turner Tenney moves for partial summary judgment

in his favor on FaZe Clan’s three breach of contract claims, as

well as summary judgment in his favor on FaZe Clan’s claims for

intentional interference with contract, intentional interference

with a prospective business advantage, and unjust enrichment.13

For the following reasons, these motions are denied.

     I.     FaZe Clan’s Breach of Contract Claims

          Tenney first moves for partial summary judgment in his

favor on all of FaZe Clan’s breach of contract claims. In

Tenney’s view, the Gamer Agreement expired on October 27, 2018,

leaving FaZe Clan with no actionable claim for any purported

breach occurring after that date, because FaZe Clan failed to

satisfy a condition precedent for the Agreement’s renewal.

          By way of brief background, FaZe Clan and Tenney entered

into the Gamer Agreement on April 27, 2018. The introductory

section of the contract provided that its “term” would initially

be for six months, i.e., until October 27, 2018, subject to an

automatic, further extension of thirty-six months provided that



13As above, certain additional motions were rendered moot by the
parties’ March 20 stipulation, dismissing certain claims,
counterclaims, and defenses. ECF No. 64.


                                        19
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 20 of 29



each side satisfied certain conditions precedent. Gamer

Agreement, Introduction: Term. As relevant here, one such

condition was that FaZe Clan must pay a monthly fee of $2,000 to

Tenney “on a timely basis,” defined elsewhere in the

introductory section to mean by the thirtieth day of each month

during the initial term of the agreement. Id.

    It is undisputed that FaZe Clan did not make the $2,000

payment to Tenney on May 30, June 30, July 30, August 30, or

September 30 of 2018. See Defendant’s Rule 56.1 Statement of

Undisputed Facts ¶ 9, ECF No. 50 (Mar. 6, 2020); Response to

Defendant’s Rule 56.1 Statement of Undisputed Facts ¶ 9, ECF No.

58-1 (Mar. 19, 2020). On September 26, 2018, Tenney’s then-

counsel sent FaZe Clan a letter providing notice that “FaZe Clan

has not met the required conditions to automatically extend the

Agreement for the 36-month Extended Term,” though not

specifically mentioning the monthly payments. Non-Renewal Letter

at 1, ECF No. 51-2 (Mar. 6, 2020). FaZe Clan responded to Tenney

by letter dated October 15, 2018. Response Letter at 1, Ex. A to

Trink Decl., ECF No. 58-4 (Mar. 19, 2020). Although the letter

states that Tenney’s claims are unfounded, id., on that same

day, as both sides acknowledge, FaZe Clan made five $2,000

payments to Tenney, corresponding to the monthly payments for

the months of May through September. Response to Defendant’s

Rule 56.1 Statement of Undisputed Facts ¶ 9. FaZe Clan then paid


                                   20
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 21 of 29



the $2,000 monthly fee for the month of October on November 20,

2018. Id.

     In Tenney’s view, these payments were not “timely” because

they were not made by the 30th day of the corresponding month.

This leads Tenney to argue that the agreement expired on October

27, 2018, thus extinguishing any claim for breach of the Gamer

Agreement arising after that date.14 But the Court need not, and

does not, reach the question of whether the parties renewed the

Gamer Agreement as a matter of law. This is because, at the very

least, the evidence in the record raises a genuine dispute of

fact as to whether the Gamer Agreement remained in force as a

contract implied-in-fact. “Under New York law, the parties’

conduct after the expiration of a written contract, including

one party’s continued rendition of services, the other’s

acceptance of those services and payment in accordance with the

terms of the written contract can establish a contract implied

in fact with substantially the same terms and conditions as

embodied in the expired written contract.” Andrews v. Sotheby

Intern. Realty, Inc., 12-cv-8824 (RA), 2014 WL 626968, at *8




14Tenney also argues in his motion papers that the Gamer
Agreement expired on October 27, 2018 for the independent reason
that FaZe Clan did not notify Tenney of its intention to renew,
as required by N.Y. Gen. Oblig. Law § 5-903. But the Court
declines to consider the merits of this defense, finding that
Tenney waived it by failing to plead it in his answer.

                                   21
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 22 of 29



(S.D.N.Y. Feb. 18, 2014) (internal quotation marks and

alterations omitted).

    Here, notwithstanding Tenney’s position in this litigation,

the facts suggest that the parties continued to act until May

2019 as though the Gamer Agreement were in force. As explained

in a declaration from FaZe Clan’s CEO Lee Trink, for several

months after the contract’s purported expiration, Tenney

continued playing on FaZe Clan’s Fortnite team. Trink Decl. ¶

7a, ECF No. 58-4 (Mar. 19, 2020). And, with FaZe Clan’s

permission, Tenney continued to use FaZe Clans’ branding and

logo in videos and social media posts. Id. ¶ 7e (citing

corroborating screen shots dated as late as April 2019). FaZe

Clan, for its part, continued promoting Tenney’s social media

profiles and publicizing his victories at video game

tournaments, id. ¶¶ 7b & 7c, and continued providing services to

Tenney including social media coaching and travel planning, id.

¶¶ 7f-7h. Moreover, other FaZe Clan “gamers” appeared in videos

that Tenney posted online. Id. ¶ 7d. FaZe Clan also continued

paying the monthly fees required by the Gamer Agreement to

Tenney, and Tenney accepted this money. Id. ¶¶ 6, 7j (citing a

bank receipt showing a $2,000 transfer dated January 21, 2020).

It was not until the spring of 2019, roughly six months after

the purported expiration of the Gamer Agreement, that Tenney

publicly announced to his social media followers that he was no


                                   22
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 23 of 29



longer affiliated with FaZe Clan. Tenney Depo. Tr. at 117:23-

118:3, Ex. A to Caixeiro Opp. Decl., ECF No. 58-3 (Mar. 19,

2020).

    All of this is more than sufficient to raise a genuine

dispute of fact as to whether the Gamer Agreement remained in

force as a contract implied-in-fact.

    Tenney advances two further responses, but neither

persuades the Court. First, Tenney argues that, even if the

parties had entered into a new implied-in-fact contract, it

would not necessarily have the same terms as the Gamer

Agreement. See New York Tel. Co. v. Jamestown Tel. Corp., 282

N.Y. 365, 369-71 (N.Y. 1940) (holding that an implied-in-fact

contract arising after the termination of a written contract

need not have the same terms as the original contract). But New

York Tel. Co. is distinguishable on the ground that, there, the

parties’ intent to terminate the original contract was much

clearer than it was here, where all parties continued to act as

though the original agreement were in effect for several months

after its purported termination. Moreover, an inquiry into the

terms of any contract implied-in-fact is premature, being

relevant only to damages and not to liability.

    Second, Tenney cites § 6(e) of the Gamer Agreement, a

paragraph entitled “Obligations Upon Termination,” which states,

among other terms, that the “Company’s use of Gamer’s Services


                                   23
        Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 24 of 29



after termination of the Agreement shall not be deemed a

reinstatement or renewal of the Agreement without the written

agreement of the parties hereto.” In Tenney’s view, this

language precludes the Court from implying a contract in fact

based on the parties’ conduct after the purported termination of

the Agreement. The Court, however, does not read this language

so broadly. This provision may demonstrate an intent by the

parties that a renewal of the agreement not be implied based on

limited post-termination engagements between the parties, but

the facts here demonstrate a far more extensive relationship

between FaZe Clan and Tenney after October 2018, far surpassing

what might be deemed merely “Company’s use of Gamer’s Services.”

Where, as here, the parties carried on as though the original

agreement were still fully in force, the language of § 6(e) does

not preclude an implied-in-fact renewal of the contract.

  II.     FaZe Clan’s Non-Contract Claims

    Finally, Tenney moves the Court for a grant of summary

judgment dismissing three of FaZe Clan’s non-contract causes of

action.

             a. Intentional Interference with Contract

    FaZe Clan’s sixth cause of action accuses Tenney of

intentionally interfering with contracts between FaZe Clan and

eight “brand deal partners.” Compl. ¶¶ 63-64. Specifically, FaZe

Clan alleges that Tenney induced these brand partners to breach


                                      24
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 25 of 29



their contracts with FaZe Clan and instead to do business

directly with Tenney as part of his plan to create an

independent Fortnite team. Compl. ¶ 64.

    The elements of a tortious interference claim in New York

are “(1) the existence of a contract between plaintiff and a

third party; (2) defendant’s knowledge of the contract; (3)

defendant’s intentional inducement of the third party to breach

or otherwise render performance impossible; and (4) damages to

the plaintiff.” Kronos, Inc. v. AVX Corp., 81 N.Y.2d 90, 94

(1993). Tenney now moves for summary judgment, arguing that FaZe

Clan has introduced no evidence as to the second and third

elements. Tenney further relies on his own affidavit, dated

March 5, 2020, in which he asserts that he was unaware of seven

of FaZe Clan’s eight brand partner contracts, and that he did

not induce any of them to breach their contracts with FaZe Clan.

Tenney Decl. ¶¶ 18-22, ECF No. 51 (Mar. 6, 2020).

    The Court disagrees. As to Tenney’s knowledge of the brand

partner contracts, Tenney admitted in his deposition to knowing

about “deals” between FaZe Clan and two of the brand partners,

Wix and Digital Storm. Tenney Depo Tr. at 187:17-188:2; 193:11-

14, Ex. A to Caixeiro Opp. Decl., ECF No. 58-3 (Mar. 19, 2020).

Tenney’s knowledge of these “deals” in general raises an

inference that he was aware of the specific contracts. Moreover,

FaZe Clan’s Fortnite players wore jerseys with Nissan’s logo on


                                   25
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 26 of 29



them, according to a declaration from FaZe Clan’s CEO. Trink

Decl. ¶ 12. This is also sufficient to raise a genuine issue of

fact as to whether Tenney was aware of the contract with Nissan.

    As to Tenney’s intentional inducement of the brand

partners’ breaches, the Trink Declaration explains that FaZe

Clan lost its deal with brand partner Digital Storm when Tenney

“went to Digital Storm himself to negotiate [] his own, separate

sponsorship deal.” Trink Decl. ¶ 10. The same declaration

provides further corroborating evidence for FaZe Clan’s claim,

including that FaZe Clan’s brand partnership with Wix was

delayed after Tenney reneged on an earlier promise to

participate. Id. ¶ 11. Additionally, Tenney’s public statements

against FaZe Clan in May 2019 had a materially negative impact

on FaZe Clan’s ability to maintain its relationships with these

brand partners, which suggests, in light of this context, that

Tenney may have intended for his public statements to induce the

brand partners to breach their contracts with FaZe Clan. See id.

¶¶ 9-17. FaZe Clan’s claim for intentional interference with

contract may therefore proceed to trial.

          b. Intentional Interference with a Prospective Business

             Advantage

    FaZe Clan’s seventh cause of action is that Tenney

intentionally interfered with the organization’s prospective

business advantages in the form of additional brand partnerships


                                   26
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 27 of 29



that FaZe Clan was negotiating at the time of its public split

with Tenney. Compl. ¶¶ 68-70. In support of this claim, FaZe

Clan alleges that Tenney intentionally undermined FaZe Clan’s

brand partnership deal with the mobile payments company Venmo,

as well as other potential deals. Trink Decl. ¶¶ 14-15. The four

elements of this cause of action are “(1) a prospective

contractual relation or business with a third party; (2)

defendants’ interference with that relation; (3) [that]

defendant acted with the sole purpose of harming plaintiff or

used dishonest, unfair or improper means; and (4) injury to the

plaintiff.” G–I Holdings, Inc. v. Baron & Budd, 179 F. Supp. 2d

233, 253-54 (S.D.N.Y. 2001).

    The issues here are much the same as those involved in the

intentional interference with contract claim. Tenney again

argues that FaZe Clan has not produced evidence that Tenney knew

of and interfered with FaZe Clan’s prospective brand

partnerships, especially because this claim requires “a higher

degree of interference” than does a claim for intentional

interference with contract, G-I Holdings, 179 F. Supp. 2d at

254. But for similar reasons as above, the Court finds that FaZe

Clan raises a sufficient factual dispute. FaZe Clan’s strongest

evidence is, again, the declaration of its CEO, Lee Trink. As to

the prospective deal relevant to Count Seven, Trink states that

FaZe Clan was in the process of negotiating a deal with Venmo


                                   27
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 28 of 29



that was scheduled to launch around May 2019, but which fell

through due to Tenney’s negative public statements about FaZe

Clan. Trink Decl. ¶ 14. Tenney again relies on his assertion in

his own affidavit that he was not aware of any prospective

business relationships between FaZe Clan and other brand

partners, and that he did not contact or induce any such

partners to terminate their relationships with FaZe Clan in

favor of doing business directly with him. Tenney Decl. ¶¶ 23-

25. But because a juror might arguably find FaZe Clan’s evidence

to be more credible, owing to Trink’s first-hand involvement in

the relevant negotiations, the Court finds that FaZe Clan has

raised a genuine dispute of material fact.

          c. Unjust Enrichment

     Finally, FaZe Clan’s ninth cause of action, pled in the

alternative to its breach of contract claims, is for unjust

enrichment. Tenney moves for conditional summary judgment in his

favor, arguing that, in the event that the CLC declares the

Gamer Agreement to be void under the TAA, such a holding would

also bar FaZe Clan from recovering under a theory of unjust

enrichment. Tenny relies on a footnote in Yoo v. Robi, 126 Cal.

App. 4th 1089, 1104 n.30 (Cal. Ct. App. 2005), which states that

the policy rationale of the TAA is so strong that the statute

forbids unlicensed talent agents from recovering from their

clients either in contract or in quasi-contract.


                                   28
     Case 1:19-cv-07200-JSR Document 70 Filed 06/17/20 Page 29 of 29



     The Court disagrees with this rationale. The California

Supreme Court in Marathon Entertainment, Inc. v. Blasi, 42 Cal.

4th 974 (Cal. 2008) appears to have read narrowly this point in

Yoo, finding that the TAA permits partial recovery for an

unlicensed talent agency operating in violation of the statute.

Id. at 995-96. The reasoning of Marathon suggests, therefore,

that this Court could award some recovery to FaZe Clan under a

theory of unjust enrichment even if the Gamer Agreement is void

under the TAA, and provided that FaZe Clan does not otherwise

succeed on its breach of contract claims. Tenney’s motion for

summary judgment on this claim is accordingly denied.

                              CONCLUSION

     For the foregoing reasons, FaZe Clan’s motions for summary

judgment are granted in part and denied in part. Tenney’s

motions are denied in their entirety. The parties are directed

to jointly call the Court by no later than Wednesday, June 24 to

set a trial date.

     SO ORDERED.

Dated: New York, NY                     ______________________
       June 17, 2020                    JED S. RAKOFF, U.S.D.J.




                                   29
